Per curiam
Plaintiff on appeal asserts that a jury verdict against the defendant in the amount of $516 is so inadequate as to require a new trial on damages only. The issue is whether or not the award is so inadequate as to make it “apparent that the jury acted under some bias, prejudice, or improper influence, or have made some mistake of fact or law.” Cayford v. Wilbur (1894), 86 Me. 414, 416, 29 A. 1117, 1118; Gregory v. Perry (1927), 126 Me. 99, 136 A. 354; Fotter v. Butler (1950), 145 Me. 266, 75 A. (2nd) 160. We view the evidence as to damages in the light most favorable to the defendant as we determine whether the verdict is grossly inadequate.
The jury could find that the plaintiff had been involved in a serious accident five months before the event which gave rise to the action in the instant case; that in the prior accident he suffered a permanent partial impairment which persisted at the time of the second accident and thereafter; that the impact between the automobiles in the instant case was slight and not likely to produce the injuries subsequently claimed by plaintiff; and that the opinion of a medical witness that the second accident did not aggravate any preexisting condition was persuasive. There is no occasion to disturb the verdict.

Appeal denied.